



EXECUTION COPY
AMENDMENT NO. 3 TO THE
POOLING AND SERVICING AGREEMENT


THIS AMENDMENT NO. 3 (this “Amendment”) to the Pooling and Servicing Agreement
is made as of April 12, 2019, by and among Navistar Financial Securities
Corporation, a Delaware corporation (“NFSC”), Navistar Financial Corporation, a
Delaware corporation (“Navistar Financial”), and Navistar Financial Dealer Note
Master Owner Trust II, as issuing entity (the “Issuing Entity”).
NFSC, as Depositor, Navistar Financial, as Servicer, and the Issuing Entity are
parties to a Pooling and Servicing Agreement, dated as of November 2, 2011, as
amended by Amendment No. 1, dated as of February 13, 2013, and Amendment No. 2,
dated as of November 13, 2014 (as amended, the “Pooling and Servicing
Agreement”). The Depositor, the Servicer and the Issuing Entity have agreed to
amend the Pooling and Servicing Agreement in the manner set forth herein.
Capitalized terms used herein but not otherwise defined have the meanings set
forth in the Pooling and Servicing Agreement.
1.Amendments. The Pooling and Servicing Agreement is hereby amended as follows:
 
(a)
The last sentence of Section 2.01(b) is hereby deleted in its entirety and
replaced with the following:



On each Business Day thereafter, the Servicer shall update its computer files to
indicate which Dealer Notes have been sold or otherwise conveyed to the Issuing
Entity pursuant to this Agreement and pledged to the Indenture Trustee pursuant
to the Indenture and, upon request by the Issuing Entity or the Indenture
Trustee, shall promptly deliver to the requesting party a computer file or hard
copy list containing a true and complete list of all Dealer Notes so conveyed to
the Issuing Entity and pledged to the Indenture Trustee during the requested
period.
(b)
The second sentence of Section 11.02(a) is hereby deleted in its entirety and
replaced with the following:



Upon request by the Issuing Entity or the Indenture Trustee, the Servicer shall
promptly deliver to the requesting party file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above.
2.Effectiveness. This Amendment shall become effective upon receipt by Navistar
Financial of a signature page signed by each of the signatories hereto.


3.Limitation of Liability of Owner Trustee. It is expressly understood and
agreed by the parties hereto that (i) this Amendment is executed and delivered
by Deutsche Bank Trust Company Delaware not individually or personally but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware but is made and intended for the purpose of binding only the Issuing
Entity, (iii) nothing herein contained will be construed as creating any
liability on Deutsche Bank Trust Company Delaware individually or personally, to
perform any covenant of the Issuing Entity either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties to
this Amendment and by any Person claiming by, through or under them and (iv)
under no circumstances will Deutsche Bank Trust Company Delaware be personally
liable for the payment of any indebtedness or expenses of the Issuing Entity or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by the Issuing Entity under this Amendment or any
related documents.





--------------------------------------------------------------------------------







 
4.Miscellaneous. This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without reference to the
conflict of law provisions thereof or any other jurisdiction, other than Section
5-1401 and Section 5-1402 of the New York General Obligations Law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws. The provisions of this Amendment shall be deemed to
be incorporated in, and made a part of, the Pooling and Servicing Agreement; and
the Pooling and Servicing Agreement, as amended by this Amendment, shall be
read, taken and construed as one and the same instrument.


5.Certificateholder. By its execution of this Amendment, NFSC, as the sole
certificateholder holding 100% of the Ownership Interest (as defined in the
Trust Agreement), acknowledges receipt of the notification required by Section
11.01(d) of the Pooling and Servicing Agreement, waives the prior notice
requirement with respect to the Amendment required by Section 4.1 of the Trust
Agreement and hereby authorizes and in accordance with Section 6.4 of the Trust
Agreement directs the Owner Trustee to execute this Amendment on behalf of the
Issuing Entity. The Certificateholder hereby certifies that it is the sole
certificateholder of the Issuing Entity.


6.Series 2012-VFN Noteholders. By its execution of this Amendment, each of Bank
of America, National Association, New York Life Insurance Company and New York
Life and Annuity Corporation, as the Series 2012-VFN Noteholders, acknowledges
receipt of the notification required by Section 11.01(d) of the Pooling and
Servicing Agreement.




* * * * *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to the
Pooling and Servicing Agreement to be duly executed by their respective officers
as of the date first written above.


NAVISTAR FINANCIAL SECURITIES CORPORATION,
as Depositor
 
 
By:
/s/ Petrina A. Collins
Name:
Petrina A. Collins
Title:
Vice President and Treasurer

NAVISTAR FINANCIAL CORPORATION,
as Servicer
 
 
By:
/s/ Petrina A. Collins
Name:
Petrina A. Collins
Title:
Vice President and Treasurer

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II,
By:
DEUTSCHE BANK TRUST COMPANY DELAWARE, as Owner Trustee and not in its individual
capacity
 
 
By:
/s/ Katie Leonard
Name:
Katie Leonard
Title:
Associate
 
 
By:
/s/ Donna G. Mitchell
Name:
Donna G. Mitchell
Title:
President






--------------------------------------------------------------------------------





The undersigned hereby consent to the
execution of this Amendment No. 3 to the Pooling and Servicing Agreement


BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
/s/ Lauren Burke Kohr
Name:
Lauren Burke Kohr
Title:
Director

BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Committed Purchaser and Managing Agent for
the Bank of America Purchaser Group
 
 
By:
/s/ Lauren Burke Kohr
Name:
Lauren Burke Kohr
Title:
Director






--------------------------------------------------------------------------------





NEW YORK LIFE INSURANCE COMPANY,
as a Committed Purchaser and Managing Agent for
the NY Life Purchaser Group
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
as a Committed Purchaser and Managing Agent for
the NYLIAC Purchaser Group
 
By: NYL INVESTORS LLC,
its Investment Manager
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Managing Director






